Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with David Frankilin on June 18, 2021.

The application has been amended as follows: 

Claim 1 (Currently Amended) An ultra wide band (UWB) antenna comprising:
an array of antenna elements spaced from a central axis;
a network of lossy feedlines respectively communicatively coupled to the array of antenna elements, each lossy feedline periodically loaded with a resistance that is capacitively coupled to ground, respective lengths of each lossy [[feedlines]]feedline is  selected to increase with an increase in distance from the central axis.
Claim 2 (Currently Amended) The UWB antenna of claim 1 wherein the network of resistively-loaded feedlines have respective resistances selected to correspond to a Gaussian amplitude taper for low sidelobes.
Claim 3 (Currently Amended ) The UWB antenna of claim 1 wherein the network of resistively-loaded feedlines comprise a resistive ink/film printed onto a signal trace of a selected one of a: (i) microstrip; and (ii) a stripline transmission line.


Allowable Subject Matter
Claims 1-5 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1-5, prior art fails to disclose nor render obvious “a network of lossy feedlines respectively communicatively coupled to the array of antenna elements, each lossy feedline periodically loaded with a resistance that is capacitively coupled to ground, respective lengths of each lossy feedlines selected to increase with an increase in distance from the central axis,” in combination with all of the remaining features recited in the independent claim. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
CARLSON (U.S. Publication No. 2020/0161774), Mandeville et al. (U.S. Publication No. 2018/0198215) and Wu et al. (U.S. Patent No. 6,317,094) disclose Vivaldi slot antenna arrays and feed structures.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT KARACSONY whose telephone number is (571)270-1268.  The examiner can normally be reached on 9:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Robert Karacsony/Primary Examiner, Art Unit 2845